Olivee, Chief Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court, that the value of the silk habutae scarfs covered by the appeal to reap-praisement noted above is US $2.43 per doz., net packed, at the time of exportation of such merchandise to the United States, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Japan, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States including the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States and that there was no higher foreign value for such or similar merchandise.
IT IS FURTHER STIPULATED AND AGREED that the cases may be submitted on the foregoing stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the silk habutae scarfs here involved, and that such value was United States dollars 2.43 per dozen, net, packed.
Judgment will be entered accordingly.